                                                                   I   .'SDC SDNY
                                                                       l>uCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 COLUMBUS McKINNON CORPORATION
                                                                       l·.LECTRONICALLY FILED
                                                                       DOC#: ----,..___,._
                                                                       DATE FILED:    12- 2020
                                                                                                 __
                                                 '
                                Plaintiff,
                                                                 15cv5088 (VM) (DF)
                         -against-
                                                                ORDER
 THE TRAVELERS INDEMNITY COMPANY,
 et al.,

                                Defendants.

 THE TRAVELERS INDEMNITY COMPANY,

                                Third-Party Plaintiff,

                        -against-

 SENTRY INSURANCE A MUTUAL COMPANY
 and CM INSURANCE COMPANY, INC.,

                                Third-Party Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

       On January 27, 2020, in response to a prior Order of this Court, as modified on the record

of an October 24, 2019 telephone conference with counsel (see Dkts. 205, 208, 210), this Court's

Chambers received from the parties and third-party intervenors DLA Piper US, LLP, and

William Kiniry, Jr., Esq., samples of documents (previously filed under seal in connection with

the parties' summary judgment motions, and now refiled in redacted form, as directed by this

Court), illustrating the types of information that the parties and intervenors have sought to keep

confidential through their redactions. This Court having reviewed the sample documents

in camera, and having found the redactions appropriate, it is hereby ORDERED that the

documents previously filed under seal by the parties in connection with the summary judgment
briefing shall remain under seal, except to the extent of the material that has now been filed

publicly by counsel.

       This Court will separately undertake to file the parties' and intervenors' January 27, 2020

submission under seal.

Dated: New York, New York
       February 12, 2020
                                                     SO ORDERED



                                                     DEBRA FREEMAN
                                                     United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                 2
